 Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 1 of 12 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

                                      CASE NO.:

NOE POPOCA,

       Plaintiff (s),
v.

SIMPSON ENVIRONMENTAL
SERVICES, LLC

      Defendant,
____________________________/

                         COLLECTIVE ACTION COMPLAINT
                        (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

       COMES NOW the Plaintiff Noe Popoca, by and through the undersigned

counsel, and hereby sues Defendant Simpson Environmental Services, LLC, and

alleges:

                             Jurisdiction Venues and Parties

     1. This is an action to recover money damages for unpaid overtime hours

       under the United States laws. Jurisdiction is conferred on the Court by Title

       28 U.S.C. § 1337 and by Title 29 U.S.C. §201-219 (Section 216 (b) for

       jurisdictional placement).




                                       Page 1 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 2 of 12 PageID 2




 2. Plaintiff was a resident of Dade City, Pasco County, Florida, within this

    Honorable Court jurisdiction. Plaintiff is a covered employee for purposes

    of the Act.

 3. Defendant Simpson Environmental Services, LLC (hereinafter, Simpson

    Environmental Services, or Defendant) is a Florida corporation, having a

    place of business in Pasco County, Florida, within this Honorable Court

    jurisdiction. Defendant was and is engaged in interstate commerce.

 4. All the actions raised in this Complaint took place in Pasco County, Florida,

    within this Court's jurisdiction.

                               General Allegations

 5. Plaintiff Noe Popoca brings this cause of action as a collective action to

    recover from the Defendant overtime compensation, liquidated damages,

    costs, and reasonable attorney's fees under the provisions of Fair Labor

    Standards Act, as amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT").

    Plaintiff brings this action also on behalf of all other current and former

    employees similarly situated to Plaintiff ("the asserted class") and who

    worked in excess of forty (40) hours during one or more weeks on or after

    June 2020, (the "material time") without being adequately compensated.

 6. Defendant Simpson Environmental Services is a general contractor

    providing environmental remediation services to commercial accounts.


                                  Page 2 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 3 of 12 PageID 3




    Defendants specialized in demolitions, a/c duct cleaning, asbestos and lead

    paint removal, mold removal, etc.

 7. Defendant has facilities located at 335 Pineda Court, Suite 101-104,

    Melbourne, FL 32940.

 8. Defendant Simpson Environmental Services employed Plaintiff NOE

    POPOCA      as    a   non-exempted,    full-time   hourly   employee    from

    approximately June 15, 2020, to March 12, 2021, or 38 weeks.

 9. Plaintiff had a wage rate of $15.00 an hour. Plaintiff's overtime rate was

    $22.50 an hour.

 10. Plaintiff had duties as a duct cleaner, mold remover, paint remover, asbestos

    remover, and general environmental cleaning employee.

 11. During his time of employment with Defendant, Plaintiff had an extremely

    irregular schedule. Plaintiff worked 5, 6, or 7 days per week. Plaintiff

    worked morning, afternoon, and night shifts.

 12. Plaintiff regularly worked more than 40 hours per week. Plaintiff was paid

    40 regular hours plus overtime hours at the rate of $22.50 an hour. However,

    Plaintiff never agreed with the number of overtime hours paid to him.

 13. Plaintiff alleges that Defendant deducted 1 or more hours per day, resulting

    in a minimum of 5 or more unpaid overtime hours, depending on the

    number of days worked. These 5 or more hours did not belong to lunch


                                  Page 3 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 4 of 12 PageID 4




    hours, since Plaintiff could not take bonafide lunch breaks.

 14. In addition, Plaintiff was required to travel to remote worksites to perform

    cleaning work. Plaintiff spent several hours traveling away from home

    within Florida and Georgia, but Defendant did not count this travel time as

    hours worked and did not pay Plaintiff. This unpaid travel time constitutes

    additional unpaid overtime hours.

 15. Plaintiff did not clock in and out, but he worked under Defendant's

    supervisors' supervision, and Defendant was able to track the hours worked

    by Plaintiff and other similarly situated individuals.

 16. Plaintiff did not have access to check the number of hours worked in a week,

    and due to his irregular schedule, it was complicated for him to take note of

    the total hours worked. Plaintiff disagreed and got disappointed every time

    he received direct deposits and paystubs showing less than the hours he

    expected to be paid.

 17. While employed by Defendant, Plaintiff worked overtime hours that were

    not paid to him at any rate, not even at that minimum wage rate as required

    by the FLSA.

 18. Therefore, Defendant willfully failed to pay Plaintiff for overtime hours at

    the rate of time and one-half her regular rate for every hour that he worked

    over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act


                                  Page 4 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 5 of 12 PageID 5




    of 1938 (29 U.S.C. 207(a)(1).

 19. Plaintiff was paid weekly by direct deposits and was provided with

    paystubs that did not show the number of days and the correct number of

    hours worked every week.

 20. Contrary to the Company's safety policies, on or about March 12, 2021,

    Defendant Simpson Environmental Services fired Plaintiff because he

    refused to work without a safety harness at 20 feet above the ground.

 21. Plaintiff Noe Popoca seeks to recover overtime wages accumulated during

    his entire employment period with Defendant, liquidated damages, and any

    other relief allowable by law.

                           Collective Action Allegations

 22. Plaintiff brings this action pursuant to the Fair Labor Standards Act, 29

    U.S.C. §§201, et seq. ("the Act"). Section 216 (b) for jurisdictional placement).

 23. Plaintiff contends that Defendant, in this case, violated the Fair Labor

    Standards Act by failing to pay the Plaintiff and other similarly situated

    individuals the proper compensation for overtime hours every at the rate of

    time and one-half their regular rate.

 24. The additional persons who may become Plaintiffs in this action are weekly-

    paid employees and former employees of Defendant who are and were

    subject to the unlawful payroll practices and procedures of Defendant and


                                     Page 5 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 6 of 12 PageID 6




    were not paid regular and overtime hours at the rate of time and one half

    their regular rate of pay for every hour worked over forty.

                         COUNT I:
       WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
                 FAILURE TO PAY OVERTIME

 25. Plaintiff re-adopts every factual allegation as stated in paragraphs 1-24

    above as set out in full herein.

 26. Plaintiff Noe Popoca brings this cause of action as a collective action to

    recover from the Defendant overtime compensation, liquidated damages,

    costs, and reasonable attorney's fees under the provisions of the Fair Labor

    Standards Act, as amended, 29 U.S.C. § 201 et seq (the "FLA or the "ACT"),

    on behalf of Plaintiff and all other current and former employees similarly

    situated to Plaintiff ("the asserted class") and who worked more than forty

    (40) hours during one or more weeks on or after January 2021, (the "material

    time") without being compensated "at a rate not less than one and a half

    times the regular rate at which he is employed."

 27. The Employer Defendant Simpson Environmental Services was a general

    contractor providing environmental cleaning to commercial accounts and is

    engaged in interstate commerce as defined in §3(s) of the Act, 29 U.S.C. §

    203(s)(1)(B). Defendant has more than two employees directly and

    recurrently engaged in interstate commerce. At all times pertinent to this


                                   Page 6 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 7 of 12 PageID 7




    Complaint, the Employer/Defendant operates as an organization that sells

    and/or markets its services to customers from throughout the United States.

    Employer/Defendant obtains and solicits funds from non-Florida sources,

    accepts funds from non-Florida sources, uses telephonic transmissions

    going over state lines to do its business, transmits funds outside of the State

    of Florida. Upon information and belief, the annual gross revenue of the

    Employer/Defendant was always material hereto more than $500,000 per

    annum. Therefore, there is enterprise coverage.

 28. Plaintiff was employed by an enterprise engaged in interstate commerce.

    Plaintiff and other employees similarly situated regularly and recurrently

    participated in interstate commerce within the meaning of the FLSA. Also,

    Plaintiff handled and worked on goods and materials and materials that

    were moved across State lines at any time during the business. Therefore,

    there is individual coverage.

 29. For the reasons stated above, Defendant Simpson Environmental Services

    must comply with the overtime requirements of the FLSA.

 30. Defendant Simpson Environmental Services employed Plaintiff NOE

    POPOCA      as   a   non-exempted,       full-time   hourly   employee   from

    approximately June 15, 2020, to March 12, 2021, or 38 weeks.

 31. Plaintiff was hired as an environmental cleaning employee, and he had a


                                    Page 7 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 8 of 12 PageID 8




    wage rate of $15.00 an hour. Plaintiff's overtime rate was $22.50 an hour.

 32. During his time of employment with Defendant, Plaintiff had an extremely

    irregular schedule. Plaintiff worked 5, 6, or 7 days per week. Plaintiff

    worked morning, afternoon, and night shifts.

 33. Plaintiff regularly worked more than 40 hours per week. Plaintiff was paid

    40 regular hours plus some overtime hours at the rate of $22.50 an hour.

 34. However, Plaintiff alleges that Defendant did not pay him for a minimum

    of 5 overtime hours every week.

 35. These 5 or more hours did not belong to lunch hours, since Plaintiff could

    not take bonafide lunch breaks.

 36. Plaintiff did not clock in and out, but he worked under Defendant's

    supervisors' supervision, and Defendant was able to track the hours worked

    by Plaintiff and other similarly situated individuals.

 37. Plaintiff did not have access to check the number of hours worked in a week.

 38. While employed by Defendant, Plaintiff worked overtime hours that were

    not paid to him at any rate, not even at that minimum wage rate as required

    by the FLSA.

 39. Therefore, Defendant willfully failed to pay Plaintiff for overtime hours at

    the rate of time and one-half her regular rate for every hour that he worked

    over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act


                                  Page 8 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 9 of 12 PageID 9




    of 1938 (29 U.S.C. 207(a)(1).

 40. Plaintiff was paid weekly by direct deposits and was provided with

    paystubs that did not show the number of days and the correct number of

    hours worked every week.

 41. The records, if any, concerning the number of hours worked by the Plaintiff

    and those similarly situated and the compensation paid to such employees

    should be in the Defendant's possession and custody. However, Defendant

    did not maintain accurate time records of hours worked by Plaintiff and

    other employees upon information and belief.

 42. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part

    516.

 43. Defendant never posted any notice, as required by the Fair Labor Standards

    Act and Federal Law, to inform employees of their Federal rights to

    overtime and minimum wage payments.

 44. Defendant violated the Posting requirements of 29 U.S.C. § 516.4.

 45. Before the completion of discovery and the best of Plaintiff's knowledge, at

    the time of the filing of this Complaint, is as follows:

    * Please note that these amounts are based on a preliminary calculation.
    Travel time is not included. After proper discovery, Plaintiff will adjust his
    statement of claim.

       a. Total amount of alleged unpaid O/T wages:


                                    Page 9 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 10 of 12 PageID 10




           Four Thousand Two Hundred Seventy-Five Dollars and 00/100
           ($4,275.00)

        b. Calculation of such wages:

           Total period of employment: 38 weeks
           Relevant weeks of employment: 38 weeks

           Total unpaid O/T hours: 5 O/T hours weekly
           Wage rate: $15.00 an hour x 1.5= $22.50
           O/T rate: $22.50

           O/T rate $22.50 x 5 O/T hours=$112.50 weekly x 38
           Weeks = $4,275.00

            This amount represents unpaid overtime wages.

  46. At all times, the Employer/Defendant failed to comply with Title 29 U.S.C.

     §207 (a) (1). In that, Plaintiff and those similarly situated performed services

     and worked more than the maximum hours provided by the Act, but no

     provision was made by Defendant to pay them at the rate of time properly

     and one half for all hours worked over forty hours (40) per workweek as

     provided in said Act.

  47. Defendant knew and showed reckless disregard of the provisions of the Act

     concerning the payment of overtime wages as required by the Fair Labor

     Standards Act and remains owing Plaintiff and those similarly-situated

     these overtime wages since the commencement of Plaintiff's and those

     similarly situated employee's employment with Defendant as set forth



                                   Page 10 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 11 of 12 PageID 11




      above, and Plaintiff and those similarly situated are entitled to recover

      double damages.

   48. Defendant Simpson Environmental Services willfully and intentionally

      refused to pay Plaintiff overtime wages at the rate of time and one-half his

      regular rate, as required by the law of the United States, and remains owing

      Plaintiff these overtime wages since the commencement of Plaintiff's

      employment with Defendant as set forth above.

   49. Plaintiff has retained the law offices of the undersigned attorney to

      represent him in this action and is obligated to pay a reasonable attorney's

      fee.

                                 Prayer for Relief

WHEREFORE, Plaintiff Noe Popoca and those similarly situated respectfully

requests that this Honorable Court:

      A. Enter judgment for Plaintiff Noe Popoca and other similarly situated

         individuals and against the Defendant Simpson Environmental Services,

         based on Defendant's willful violations of the Fair Labor Standards Act,

         29 U.S.C. § 201 et seq.; and

      B. Award Plaintiff Noe Popoca actual damages in the amount shown to be

         due for unpaid overtime compensation for hours worked over forty

         weekly, with interest; and


                                   Page 11 of 12
Case 8:21-cv-00778-TPB-JSS Document 1 Filed 03/31/21 Page 12 of 12 PageID 12




        C. Award Plaintiff an equal amount in double damages/liquidated

           damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just

           and/or available pursuant to Federal Law.

                                Demand for a Jury Trial

        Plaintiff Noe Popoca demands trial by a jury of all issues triable as of right by a

jury.

Dated: March 31, 2021

                                             Respectfully submitted,


                                             By: _/s/ Zandro E. Palma____
                                             ZANDRO E. PALMA, P.A.
                                             Florida Bar No.: 0024031
                                             9100 S. Dadeland Blvd.
                                             Suite 1500
                                             Miami, FL 33156
                                             Telephone:       (305) 446-1500
                                             Facsimile:       (305) 446-1502
                                             zep@thepalmalawgroup.com
                                             Attorney for Plaintiff




                                       Page 12 of 12
